Citation Nr: 1645477	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-13 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for asthma.

3.  Whether new and material evidence was received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety.



REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1996 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board notes that the evidence reflects treatment for anxiety.  As such, the Board has recharacterized the acquired psychiatric disability claim more broadly as is reflected on the title page. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

Additional evidence has been associated with the Veteran's electronic claims file since the Agency of Original Jurisdiction (AOJ) reviewed these issues in an October 2015 supplemental statement of the case (SSOC). In a July 2016 statement in support of claim, the Veteran waived AOJ review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2015).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, entitlement to service connection for asthma and entitlement to an acquired psychiatric disability, to include PTSD and anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in April 2008, the RO denied the Veteran's claims of entitlement to service connection for a low back disability, entitlement to service connection for asthma, and entitlement to service connection for PTSD.

2.  Evidence received since the April 2008 rating decision is new and material; the evidence relates to unestablished facts necessary to substantiate the Veteran's low back disability, asthma claims and PTSD.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied service connection for a low back disability, asthma, and PTSD is final.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 	 § 3.156(a) (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 	 § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a low back disability, asthma and PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this issue.  However, consideration of the merits of the issue of entitlement to service connection for a low back disability, asthma and an acquired psychiatric disability is deferred pending additional development consistent with the VCAA.

New and Material Evidence

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 	 § 5108; 38 C.F.R. § 3.156.  All new and material evidence claims on appeal are service connection claims.  Generally, for a successful claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

An April 2008 rating decision denied service connection for a low back disability asthma and PTSD.  The evidence of record at the time of the April 2008 rating decision included only service treatment records and a formal finding of a lack of information required to corroborate stressor associated with a claim for service connection for PTSD.  The RO found that the evidence did not show evidence of in-service occurrence or causation for a low back disability or asthma.  The RO also found that the evidence did not show a confirmed diagnosis of PTSD.  The Veteran did not file a timely notice of disagreement.

A claim to reopen service connection for these claims was received in January 2014.  The evidence received since the previously denied claim includes November 2014 VA examinations pertaining to the back, asthma and PTSD claims; military personnel records, and statements from the Veteran, including his testimony at the July 2016 videoconference hearing.  At the hearing, the Veteran testified that in 2004, while serving in the National Guard, he was treated for a bronchial condition that was later diagnosed as asthma.  See the July 2016 hearing transcript.  Regarding his PTSD, the Veteran provided testimony of an in-service personal assault.  Id.  In support of his back disability claim, the Veteran provided testimony about the vehicle seats and the impact that they had on his back.  Id.

In addition to the hearing testimony, the Veteran provided military personnel records that show that the he served in the National Guard from January 1999 to April 2008.  He also provided additional VA treatment records which note that the he was diagnosed with asthma in 2004 and treated for anxiety.

The Board finds that the evidence received since the April 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.  For the purposes of reopening claims, the credibility of the evidence is presumed.  See Justus, supra.  The newly received evidence suggests an in-service diagnosis of asthma, an in-service personal assault, and also an in-service cause for his back disability.  On these bases, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claims for service connection for a low back disability, asthma, and an acquired psychiatric disability, to include PTSD.


ORDER


New and material evidence has been received to reopen the claim of entitlement to service connection for low back disability, the appeal granted to this limited extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for asthma, the appeal granted to this limited extent.

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the appeal granted to this limited extent.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. 	 § 3.159 (2015). 

The Board next notes that, under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159 (c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Regarding the asthma claim, the Veteran contends that his asthma manifested in service as he was diagnosed with asthma while serving full time in the National Guard.  The evidence suggests that the Veteran may have been diagnosed with asthma in 2004; however, it is unclear whether the Veteran was on active duty during that time.  In this regard, the record shows that the Veteran served in the National Guard of Connecticut from January 1999 to April 2008.  The Veteran contends that he served full time in the National Guard until 2005; however, the evidence of record does not clarify whether any of his National Guard service was federalized.  

The Board notes that during on an April 2014 Disability Benefits Questionnaire, the VA examiner opined that the Veteran's asthma is at least as likely as not related to service.  It appears that the opinion is based on the hypothesis that the Veteran was diagnosed with asthma while in the National Guard.  While the Veteran served in the National Guard between 1999 and 2008, it cannot be assumed that such service was "active service" under 38 C.F.R. § 3.6.  Rather, further information is needed regarding his exact dates of active duty for training (ACDUTRA) and inactive duty training (IDT).  Because there is a lack of information contained in the claims folder concerning all of the Veteran's active service, and since such service (or lack thereof) directly effects whether benefits may be awarded to the Veteran, the claim must be returned to the AOJ so that all of the Veteran's service records may be obtained and associated with the evidence of record for review.

Regarding the low back disability claim, the Veteran is diagnosed with osteoarthritic lumbar spine and disc bulge L4-L5.  He contends that his low back disability is caused by the military vehicle seats, which led to low back pain in 1997 while he was stationed in Egypt.  The record contains a November 2014 VA Gulf War disability questionnaire and a VA back disability benefits questionnaire, in which the examiner opined that the Veteran's low back disability was less likely related to service.  The examiner based his negative opinion on the fact that the Veteran's first recorded instance of treatment for a low back disability was in 2012.  An opinion based merely on the lack of evidence in the claims file and length of time between service and his present diagnosis is inadequate; therefore, an addendum opinion is warranted.

Regarding the acquired psychiatric disability claim, remand is warranted to provide adequate VCAA notice that includes notice that evidence from sources other than the Veteran's service records stressor or evidence of behavioral changes can be used to corroborate the stressor for claims of in-service personal assault.  See 38 C.F.R. 	 § 3.304(f)(5).  The record does not indicate that the Veteran was provided with such notice.

In addition, an adequate VA examination and medical opinion that address the Veteran's anxiety is necessary to determine the etiology of the Veteran's acquired psychiatric disability.  The November 2014 Initial PTSD Disability Benefits Questionnaire notes that that the Veteran was diagnosed with other unspecified anxiety disorder.  The examiner noted that the anxiety symptoms are reportedly attributed to his breathing difficulties and domestic stressors.  However, it is unclear whether the reported in-service personal assault contributed to the onset of the Veteran's acquired psychiatric disability.  Therefore, an adequate VA examination and opinion provided by a clinical psychologist is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice as to PTSD based upon personal assault stressor pursuant to 38 C.F.R. § 3.304 (f)(5).  The letter should inform the Veteran that corroborating evidence may come from sources other than STRs.  All specific examples of alternative sources of evidence listed in 38 C.F.R. 
 § 3.304(f)(3) must be included.  The VCAA notice should also set forth the pertinent law and regulations regarding ACUDTRA and INACDUTRA.

2.  Contact the Connecticut Adjutant General's Office; the 248th Engineer Company; National Personnel Records Center (NPRC), Record Management Center (RMC), Connecticut National Guard, and any other appropriate records depository in order to verify the Veteran's service with the Connecticut National Guard for the period January 1999 to April 2008.  Attempt to verify specific dates of ACDUTRA, INACDUTRA and request any records of the Veteran's National Guard service.  

The AOJ must clearly document all efforts to obtain these records, following the guidance at 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).  If any mail is returned as undeliverable, the AOJ must clearly document all efforts to determine the current location(s) of any potential custodians of record.

3.  Upon completion of directives #1 and #2, schedule a VA examination with a psychiatrist to determine the etiology of the Veteran's acquired psychiatric disability.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.  After performing a psychiatric evaluation and reviewing the record, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability caused by or etiologically related to service.  The examiner is to provide an opinion as to every psychiatric disability diagnosed.

A complete rationale for all opinions must be provided.  The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.

4.  Upon completion of directives #1 and #2, schedule a VA examination to determine the etiology of the Veteran's low back disability.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the supplemental opinion.  

The VA examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current low back disability had onset in service or is otherwise related to his military service, to include his reported in-service low back pain caused by the military vehicle seats.  The examiner must give a medical explanation for accepting or rejecting the Veteran's statements regarding his history of low back pain.  Any opinion given should be supported by citation to medical treatise evidence or known medical principles.  The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.

5.  Upon completion of directives #1 and #2, schedule a VA examination to determine the etiology of the Veteran's asthma.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the supplemental opinion.  

The VA examiner should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's asthma had onset in service or is otherwise related to his military service, to include his reported episodes of dyspnea in 2004.  The examiner must give a medical explanation for accepting or rejecting the Veteran's statements regarding his history of respiratory disabilities.  Any opinion given should be supported by citation to medical treatise evidence or known medical principles.  The VA examiner is reminded that an opinion citing merely to lack of evidence in the claims file and length of time between the Veteran's service and his present diagnosis is, on its own, inadequate.

6.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If any of the examination reports do not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims for entitlement to service connection for a low back disability, asthma and an acquired psychiatric disability.  If the benefits sought remain denied, the Veteran and his representative must be provided a SSOC and an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


